DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims

The amendments to claims 1, 2, 5, 9, 11, 13, 17, 18 and 20 have been accepted.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the US patent to Degaard (5,546,843).
In terms of claim 1, Degaard teaches of method comprising placing at least one plate shaped member on at least one playable surface of a key of a keyboard/piano (see Abstract and Figures 1-6).
As for claims 2-6, Degaard teaches the plate shaped members able to be secured to any individual one of the plurality of keys of a conventionally known piano instrument (see column 3, lines 36-40).
As for claims 7 and 8, Degaard teaches the plate members comprising a texture such as braille projections (see column 4, lines 27-35).
In terms of claims 9 and 11, Degaard teaches a method comprising placing at least three plate shaped members, each on the playable surface of different  keys of a keyboard/piano (see Figures 1 and 5), the keys corresponding to any individual one of the plurality of keys of a conventionally known piano instrument (see column 3, lines 36-40).

Claims 1-6 and 9-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the US patent to Kimmel, Jr. (6,284,961).
In terms of claims 1-6, Kimmel teaches a method comprising placing at least one plate member on the playable surface of any one of a conventional key of a keyboard (see Figures 1 and 2 and column 4, lines 38-42 and 53-64 and column 5, lines 1-6, 10-11, 22-24 and 31-32).
In terms of claims 9 and 11, Kimmel teaches a method comprising placing at least three plate members, each on a playable surface of different keys of a keyboard/piano, the keys corresponding to any one of a conventional key of a keyboard (see references cited above).
As for claims 10 and 12, Kimmel teaches using different colors and patterns to correlate musical notes within sheet music with keys of a keyboard/piano (see Figures 1, 3 and 4 and column 4, lines 53-63, column 5, lines 31-64 and column 6, lines 6-14).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Degaard and Kimmel, Jr. in view of that which would have been obvious to one of ordinary skill in the art.
In terms of claim 13, Degaard teaches a device comprising at least one plate member having a length, width, height, upper face and lower face (see Figures 2-4), the lower face having an adhesive for positioning the at least one plate member on a key of a keyboard (see column 3, lines 48-59). Kimmel teaches a device comprising at least one plate member having a length, width, height, upper face and lower face (see column 5, lines 1-11), the lower face having an adhesive for positioning the at least one plate member on a key of a keyboard (see column 5, lines 21-23). However, neither Degaard nor Kimmel teach an average height/thickness of the plate member as at least .2mm. 
Degaard teaches the plate formed from a flexible paper or polymeric material (see column 3, lines 53-56) and it can be seen throughout the art that such flexible stickers or adhesive films can range in thickness. Engineering360 discloses polymeric electric tape having a thickness of 1-10mil (0.0254-0.254mm) with an additional 2-5mil (0.0508-0.127mm) thickness of adhesive (see https://insights.globalspec.com/article/8728/which-electrical-tape-is-right-for-your-application#:~:text=Most%20standard%20monomeric%20and%20polymeric,to%2030%20mils%20or%20more., Backing construction section). 3M sells a polyvinyl electrical tape having 10mil (0.25mm) thickness (https://www.findtape.com/3M-Scotch-22-Heavy-Duty-Grade-Electrical-Tape/p673/). Electrowind teaches a flexible paper having a thickness of 10mil (0.25mm) (see https://www.electro-wind.com/10-mil-0-25-mm-thick-grade-k-kraft-press-paper-flexible-laminate-105-c-brown-48-wide-roll.html ). ScienceDirect teaches polymeric films defined as thin material typically up to 200 micrometers (0.2mm) thick (https://www.sciencedirect.com/topics/materials-science/polymer-films#:~:text=1.1.&text=Polymeric%20films%20are%20defined%20as,thick., see section 1.1.1 Polymeric Films and Sheets). Lastly, several vinyl sticker companies sell stickers 13-15.4 mil (0.3302-0.39116 mm) thickness (https://stickerbuzz.com/faq/3067/what-is-the-mil-thickness-of-your-stickers and https://www.stickermule.com/support/what-is-the-mil-thickness-of-your-stickers).
The above cited examples show that flexible adhesive material is known in the art to have a range of thickness, some being at least 0.2mm. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to 
Further, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended problem(s) to be solved and the criteria of the objectives to be met. In re Leshin, 125 USPQ 416 (CCPA 1960), and it has been held by the courts that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984),
As for claim 14, neither Degaard nor Kimmel explicitly teach the plate members having a concaved top surface. Such a formation would have been an obvious matter of design choice. Further, it can be seen in the US patent application to Vandervoort (5,515,763) (Figures 22, 23, 25 and column 6, lines 40-56), that providing a concave top surface to a key is known in the art, and allows for optimal finger placement while preventing unwanted finger side movement.
As for claims 15 and 16, both Degaard and Kimmel teach the use of adhesive, but fail to explicitly teach the use of wet or dry adhesive. It would have been obvious to one having ordinary skill in the art at the time the invention was made to use any preferred adhesive method, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended 
As for claim 17, Kimmel again teaches using different colored plate members to indicate different keys/notes (see column 5, lines 31-64 and column 6, lines 6-14).
As for claims 18 and 19, Degaard teaches each plate member comprising a different texture representing braille letters (see column 4, lines 27-35).
As for claim 20, Degaard and Kimmel fail to explicitly teach a plate shape comprising a sloped top surface coming to a distinct edge with the bottom surface. Again, such a modification would have been an obvious matter of design choice, while Vandervoort again shows multiple key top surfaces comprising variations of slopes, inclines, etc. (see Figures 1-3, 5, 6, 21 and 26).

Response to Arguments

Applicant's arguments filed 1/27/2021 have been fully considered but they are not persuasive.
Firstly, the Applicant has argued that the relied upon prior art teaches stickers and not plates, and has point to page 3, lines 3-9 of the Specification.
In MPEP 2111, Claim Interpretation, “The court explained that "reading a claim in light of the specification, to thereby interpret limitations explicitly recited in the claim, is a quite different thing from ‘reading limitations of the specification into a claim,’ to thereby narrow the scope of the claim by implicitly adding disclosed limitations which have no express basis in the claim." The court found that applicant was advocating the latter, In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997) (The court held that the USPTO is not required, in the course of prosecution, to interpret claims in applications in the same manner as a court would interpret claims in an infringement suit. Rather, the "PTO applies to verbiage of the proposed claims the broadest reasonable meaning of the words in their ordinary usage as they would be understood by one of ordinary skill in the art taking into account whatever enlightenment by way of definitions or otherwise that may be afforded by the written description contained in applicant’s specification.").
The broadest reasonable interpretation does not mean the broadest possible interpretation. Rather, the meaning given to a claim term must be consistent with the ordinary and customary meaning of the term (unless the term has been given a special definition in the specification), and must be consistent with the use of the claim term in the specification and drawings.”
Page 3, lines 3-9, of the Specification differentiates “sheet” from “plate”, such that a sheet typically has a thickness of less than 0.1mm and almost never more than 0.2mm. The above cited references show that known flexible paper or polymeric material, similar to the material used by Degaard, can be formed with a thickness of 0.2mm or more as claimed, and therefore can constitute a plate as defined by the Specification. 
Further, a plate is broadly defined as a thin, flat sheet or strip of metal, plastic or other material, such that the elements of Degaard and Kimmel can be deemed plates.
Secondly, the Applicant has argued that the cited prior art fails to disclose plate elements having an average height or thickness of at least 0.22mm. This new limitation has been addressed above.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the Notice of References Cited provided by the Examiner, in particular the US patents to Rodriguez (10,403,250), Grindinger (3,430,530), Gullickson (3,616,723) and MacCutcheon (6,870,085).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina Marie Schreiber whose telephone number is (571)272-4350.  The examiner can normally be reached on M-F 7-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINA M SCHREIBER/Examiner, Art Unit 2837                                                                                                                                                                                                        4/7/2021